—Order, Supreme Court, New York County (David Saxe, J.), entered June 27,1995, which granted plaintiff various temporary relief, unanimously affirmed, without costs.
While a prenuptial agreement might restrict or waive a spouse’s right to maintenance and equitable distribution, it does not bar temporary relief, including temporary maintenance, interim counsel fees, and a temporary injunction against the disposing of marital property (Tregellas v Tregellas, 169 AD2d 553; Taft v Taft, 156 AD2d 444, 446). The amounts awarded for interim counsel fees and maintenance both appear to be reasonable. The parties’ remedy for inequities in this regard is a speedy trial (Frankel v Frankel, 150 AD2d 520). It was also a proper exercise of discretion to temporarily restrain defendant from, inter alia, transferring or disposing of marital assets except for ordinary and routine living and business expenses, since defendant retains exclusive control over virtually all of the parties’ assets, and his unilateral decision to transfer, sell, or otherwise encumber such assets would serve to deprive plaintiff of her equitable share *332thereof under the parties’ prenuptial agreement (supra). Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.